Exhibit 99.1 OHR PHARMACEUTICAL INC NEWS RELEASE for April 12, Contact:Allen & Caron Inc Jill Bertotti (investors) jill@allencaron.com Len Hall (media) len@allencaron.com 949/474-4300 OHR PHARMACEUTICAL BOLSTERS SENIOR MANAGEMENT TEAM CEO Dr. Irach Taraporewala Brings Lengthy Experience in Drug Development, Regulatory Strategy; Sam Backenroth Named Interim CFO, VP Business Development NEW YORK, NY (April 12, 2010)…Ohr Pharmaceutical Inc. (OTCBB: OHRP) announced today that Dr. Irach B. Taraporewala, B.S., M.S., Ph.D., a veteran healthcare executive with lengthy experience in drug development and regulatory strategy, was named Chief Executive Officer, effective immediately.Dr. Taraporewala replaces Andrew Limpert, the Company’s former Interim Chief Executive Officer and Chief Financial Officer, who resigned to pursue other business opportunities. The Company also named Sam Backenroth interim Chief Financial Officer and Vice President of Business Development.Mr. Backenroth has executive experience in financing biotechnology companies and he most recently worked at The Benchmark Company LLC, an investment bank specializing in micro-cap biotechnology transactions. Dr.
